DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The office Action is in response to amendment filed on 11/15/2021.     

						Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in  Application No. 15734458 filed on 12/02/2020.
Priority #			 Filling Data			 Country
10 2018 215 491.0	             September 12, 2018		  DE

					
Status of Claims
4.	In the amendment filed on 11/15/2021,  claims 12, 20, 22 have been amended, Claims 12-22 are pending in the present application. 

Allowable Subject Matter
5. 	Claims 12-22 are allowed.

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance:

The prior arts Dahlstrom et al. (US 20190066335) and in view of Tenney et al (US 20130010081) teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Dahlstrom and Tenney to achieve the same invention as claimed in the instant claim.
Claims13-21 would be allowable because they depend on claim 12.
2)	Claim 22 is allowed with the similar reason as claim 1.


7.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423